DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because it uses the phrase “of the present disclosure”.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tan (US 6,308,999).
Regarding Claim 1, Tan discloses an exterior member (see line A-A’ in Fig. 1); a body side rigid member 12; an impact absorbing member 14 between the rigid member and the exterior member; wherein in an up and down direction of the body-side rigid member 12, a plurality of recesses recessed toward the movable body (see recessed sections at 24 and 26 in Figs. 1 and 2); and a protrusion 32 protruding forward the movable body to be formed between the plurality of recesses, and the plurality of recesses each have a vertical width gradually tapering toward the movable body (see Fig. 1), and the impact-absorbing member is fitted into at least two of the plurality of recesses.
Regarding Claim 2, the body side rigid member 12 includes a face portion 36, 38 (see Fig. 1) outside the recess formed at an outermost portion among the plurality of recesses in the up-and-down direction to face in the front-and-rear direction of the movable body, the face portion being adjacent to the recess, and the protrusion 32 is formed closer to the movable body than the face portion (see Fig. 1).
Regarding Claim 5, the impact-absorbing member 14 has a portion, corresponding to the protrusion, on a side closer to the exterior member and being recessed toward the movable body (upper portion recesses closer to the body side member at a transition point near the protrusion 32 in Fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tan as applied to claim 2 above, and further in view of Syvertsen (US 2018/0272971).
Tan does not appear to disclose the use of a space and a pressure member.  Syvertsen discloses a rigid member 9 including a protrusion 7; an impact absorbing member 11 behind an exterior fascia 13, wherein the impact absorbing member includes a space between the impact- absorbing member and a leading face of the protrusion (see Fig. 1); and a pressure sensing member 3 of a pressure detector is disposed in the space.  Before the effective filing date of the present application, it would have been obvious to on having ordinary skill in the art to use the space and sensing device of Syvertsen in the bumper arrangement of Tan in order to detect a collision between the bumper and a pedestrian to enact safety measures to protect the pedestrian as is taught by Syvertsen.



Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tan as applied to claims 1 and 5 above, and further in view of Frederick (US 7,533,912).
Tan is not clear on the density/rigidity of the impact absorption member.  Frederick discloses an impact absorption member 80, wherein in a center corresponding to a rear protrusion (see Figs. 9 and 10), a portion 82 corresponding to the central protrusion area has a lower rigidity than the areas outside 84, 86.  Before the effective filing date of the present application, it would have been obvious to one having ordinary skill in the art to use the dual density impact member of Frederick on the bumper of Tan in order to tailor the impact absorption profile such that the outer edges were more rigid to prevent an impacted object from contacting the rigid members corners.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. the cited art relates to bumper structures and impact absorption profiles.

Should the Applicant find it beneficial to discuss the current rejections for the sake of clarity, or to further understand the Examiner's view, the Applicant is invited to contact the Examiner at the below provided contact number in order to better prepare a response prior to the filing of any future amendments.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S DANIELS whose telephone number is (571)270-1167. The examiner can normally be reached Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON S DANIELS/Primary Examiner, Art Unit 3612